[Cite as Cincinnati Bar Assn. v. Schwieterman, ___ Ohio St.3d ___, 2014-Ohio-4075.]




                CINCINNATI BAR ASSOCIATION v. SCHWIETERMAN.
      [Cite as Cincinnati Bar Assn. v. Schwieterman, ___ Ohio St.3d ___,
                                   2014-Ohio-4075.]
   (No. 2006-2306—Submitted May 28, 2014—Decided September 22, 2014.)
                          ON PETITION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
September 20, 2013, of a petition for reinstatement by respondent, Robert C.
Schwieterman, Attorney Registration No. 0061353. In accordance with Gov.Bar
R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of
Commissioners on Grievances and Discipline. The board filed its final report in
this court on April 8, 2014, recommending that respondent be reinstated to the
practice of law in Ohio on conditions. No objections to the final report were filed.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Robert C.
Schwieterman, last known address in West Chester, Ohio is reinstated to the
practice of law in Ohio on the conditions that (1) respondent serve a monitored
probation for a period of five years following his reinstatement and return to the
active practice of law, during which time respondent shall continue mental-health
counseling, and (2) any release from mental-health counseling shall be with the
approval of a physician.
        {¶ 3} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $1,070.91, less the deposit of $500, for a
total balance due of $570.91, payable by cashier’s check or money order, by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10 percent
                              SUPREME COURT OF OHIO




per annum will accrue until costs are paid in full. It is further ordered that if costs
are not paid in full on or before 90 days from the date of this order, the matter
may be referred to the attorney general for collection. It is further ordered that
respondent is liable for all collections costs pursuant to R.C. 131.02 if the debt is
certified to the attorney general for collection.         It is further ordered that
respondent may be found in contempt and suspended until all costs and accrued
interest are paid in full.
        {¶ 4} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of such award.
        {¶ 5} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings. All case documents are subject to Sup.R. 44 through 47
which govern access to court records.
        {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ________________________




                                           2